Citation Nr: 1227117	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  08-11 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for depression, also claimed as alcoholism, including as secondary to service-connected disabilities.  

2.  Entitlement to an initial compensable rating (evaluation) for a right facial scar.  

3.  Entitlement to an initial compensable rating for a left facial scar.  

4.  Entitlement to an initial compensable rating for erectile dysfunction.  

5.  Entitlement to a total rating by reason of individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from April 1986 to June 2006.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of September 2007 and October 2008 rating decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2012, a Board hearing was held before the undersigned in Washington, D.C.  A transcript of the hearing is associated with the Veteran's claims file.

The issues of service connection for depression and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  Since the effective date of service connection, the right facial scarring is manifested by a scar measuring 7 cm. in length by .5 cm. in width, without elevation or depression of contour, adherence to underlying tissue, hypo-or hyper-pigmentation, abnormal skin texture, missing underlying soft tissue, or induration or inflexibility of the skin.  

2.  The left facial scarring is manifested by a scar measuring 5 cm. in length, by 1 cm. in width, without elevation or depression of contour, adherence to underlying tissue, hypo-or hyper-pigmentation, abnormal skin texture, missing underlying soft tissue, or induration or inflexibility of the skin has been noted since the effective date of service connection,.  

3.  The Veteran has erectile dysfunction that is not accompanied by deformity of the penis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for right facial scarring have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code (Code) 7800 (2011).  

2.  With the resolution of all reasonable doubt, the criteria for an initial rating of 10 percent for left facial scarring have been met for the entire rating period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Code 7800 (2011).  

3.  The criteria for an initial compensable rating for erectile dysfunction has not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.115b, Code 7522 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As the rating decision on appeal granted service connection for facial scars and erectile dysfunction and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2008 statement of the case (SOC) provided notice on the "downstream" question of rating for left and right facial scars.  A June 2010 supplemental SOC (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  An October 2010 statement of the case (SOC) provided notice on the "downstream" question of rating for erectile dysfunction.  A September 2011 supplemental SOC (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105 (West 2002); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in March 2007, September 2008, April 2009, December 2010, and April 2011.  The Board finds that the examinations, taken together, are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In this case, the Board has considered the entire period of initial rating claim from the effective date of the awards to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Rating Facial Scars

Service connection for facial scarring on each side of the Veteran's face was granted by the RO in a September 2007 rating decision.  Noncompensable (0 percent) initial disability ratings were awarded for each side of the Veteran's face under the provisions of Code 7800 from the date of claim in July 2006.  The Veteran has appealed this initial rating.  

The Veteran contends generally that his facial scars are more disabling than currently evaluated.  He asserts that one scar measures approximately five inches and that the disfigurement has affected his ability to maintain employment.  He believes that  he has over 75 percent disfigurement of his face.  During testimony at the Board hearing in June 2012, it was pointed out that the VA examination shows that the scarring on the left side of the Veteran's face was noted to be 1 cm in width, which would meet one of the criterion for disfigurement.  

It is initially noted that, in addition to facial scars, the Veteran has also been service connected for pseudofolliculitis barbae (PFB), a skin disability of the face.  PFB has been evaluated as 10 percent disabling on the basis of eczema under Code 7806.  Where there is separate and distinct symptomatology of a single condition it should be separately rated.  Where the symptomatology of a condition is duplicative or overlapping with symptomatology of another condition, it may not receive a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  The rating for PFB as analogous to eczema is not overlapping symptomatology to a rating for facial scarring based on disfigurement.  As such, the Board may entertain the possibility for separate ratings for the facial scars.  

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck.  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.
Surface contour of scar is elevated or depressed on palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disability with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling. 

Note (2) to Diagnostic Code 7800 provides that tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.  Note (3) provides that unretouched color photographs are to be taken into consideration when rating under these criteria.  38 C.F.R. § 4.118. 

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118. 

After review of the record, the Board finds that, since the effective date of service connection, the right facial scarring is manifested by a scar measuring 7 cm. in length by .5 cm. in width, without elevation or depression of contour, adherence to underlying tissue, hypo-or hyper-pigmentation, abnormal skin texture, missing underlying soft tissue, or induration or inflexibility of the skin.  This corresponds with a noncompensable (zero percent) rating.  

In addition, after review of the record, the Board finds that, since the effective date of service connection, the left facial scarring is manifested by a scar measuring 5 cm. in length, by 1 cm. in width, without elevation or depression of contour, adherence to underlying tissue, hypo-or hyper-pigmentation, abnormal skin texture, missing underlying soft tissue, or induration or inflexibility of the skin.  This corresponds to a 10 percent disability rating.  

On VA examination in March 2007 examination of the skin showed a level, linear scar present at the left side of the face measuring about 6 cm.  There was an additional 1 cm. scar above the left eye and a 2 cm linear scar below the right eye.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation or abnormal texture to any of the scars.  The face scars did not cause any asymmetry of the nose, chin, forehead, eyes, ears, cheeks or lips.  The diagnoses were three inch scar of the face, 1/2 inch scar on the right eyelid, and 1/2 inch scar on the left eyelid.  

VA outpatient treatment records dated in February 2008 show that the Veteran was seen at that time in the plastic surgery clinic for evaluation of a right facial scar.  The Veteran reported that he had been bothered by this scarring since a bicycle accident 13 years earlier.  He reported that he had seen several plastic surgeons who had advised against revision of the scar.  Examination showed a flat, linear scar lateral to the right eye.  The scar was visible only due to darker pigmentation relative to the surrounding skin.  The examiner stated that the scar was as good as it was going to be and that any revision would only worsen it.  

On September 2008 VA examination, a level scar was noted at the neck/submandibular area that measured .5 cm. by .5 cm.  The scar had hyperpigmentation of less than six square inches, without tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation or abnormal texture.  The diagnosis was PFB scarring of the neck.  

On April 2011 VA examination, it was noted that the Veteran had a scar precisely located at the right side of the face that measured 7 cm in length by .5 cm. in width.  The scar was linear.  Another linear scar on the left side of the face that measured 5 cm in length by 1 cm. in width was also noted.  The scars were not painful and there was no skin breakdown.  The scars were superficial, with no underlying tissue damage.  There was no inflammation, edema, keloid formation and the scars were not disfiguring.  There was no limitation of function due to either scar.  The texture of the scars was normal.  There was no hypopigmentation, hyperpigmentation, induration or inflexibility, and no underlying tissue loss.  There was no gross distortion or asymmetry of the forehead, eyes, eyelids, ears, nose, cheeks lips or chin.  The diagnoses were left and right facial scars.  

The Board's review of the medical evidence of record shows that the scar of the right side of the Veteran's face does not meet any of the characteristics of disfigurement as outlined in the VA rating schedule.  For this reason, the Board finds that a preponderance of the evidence is against the appeal for a higher initial rating for right facial scarring for any period, and that claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

Regarding the left facial scarring, however, the scar was noted to measure 1 cm in width, which meets one of the characteristics of disfigurement under Code 7800.  With one characteristic of disfigurement, a 10 percent rating is warranted under Code 7800.  Although this was not actually noted until the April 2011 VA examinations, it is noted that none of the earlier examination described the width of the Veteran's left facial scar.  Therefore, with the resolution of reasonable doubt, it is determined that the scarring of this width has been present since the effective date of the award and the 10 percent rating is warranted from the initial rating.  38 C.F.R. §§ 4.3, 4.7.  

Rating Erectile Dysfunction

Service connection for erectile dysfunction was granted by the RO in an October 2008 rating decision.  The noncompensable (0 percent) initial disability rating was awarded under the provisions of Code 7522 from the date of claim in September 2008.  It is noted that the Veteran has been awarded special monthly compensation on account of the loss of use of a creative organ, so that matter is not before the Board at this time.  

The Veteran contends that a compensable rating is warranted for erectile dysfunction.  He testified at the Board hearing on appeal that the disability has caused problems with his marriage, testimony that was confirmed by the Veteran's wife in a February 2009 statement.  

Diagnostic Code 7522 provides that deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31. 

After review of the record, the Board finds that the Veteran has erectile dysfunction that is not accompanied by deformity of the penis.  In this regard, it is noted that he was twice examined by VA for possible penile deformity.  On VA examination in April 2009, it was noted that the Veteran had erectile dysfunction, but normal ejaculation.  Examination showed the penis, testicles, epididymis, spermatic cord, and scrotum to be normal.  On VA examination in December 2010, genital examination showed the penis to be normal with no deformity, masses or tenderness.  The scrotum was normal and there were no varicocele.  The testicles were normal.  

As the examinations of record show no deformity of the genitalia, the Board finds that a preponderance of the evidence is against the Veteran's appeal for a higher initial rating for erectile dysfunction, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Considerations 

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's right facial scarring is not shown to have met any of the various characteristics of disfigurement and his erectile dysfunction does not include penile deformity.  These criteria directly correspond to the schedular ratings for each disability.  The left facial scarring includes one of the characteristics of deformity, which, again, is directly contemplated by the rating schedule for the 10 percent rating, and is the basis for a higher schedular rating.  For these reasons, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's facial scarring and erectile dysfunction, and no referral for an extraschedular rating is required.  


ORDER

An initial compensable rating for a right facial scar is denied.  

An initial 10 percent rating for a left facial scar is granted.  

An initial compensable rating for erectile dysfunction is denied.  



REMAND

The remaining issues on appeal involve TDIU and service connection for depression.  

Regarding the matter of TDIU, it is noted that the Veteran's combined evaluation due to service-connected disabilities is 90 percent disabling.  In a November 2011 statement, the Veteran indicated that he had lost work as a result of these disabilities.  Such statements in the record suggesting unemployability constitute an informal claim for TDIU.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations").  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  

Regarding the Veteran's claim for service connection for depression, the Board notes that the Veteran originally claimed depression secondary to facial scarring, but during his testimony before the undersigned at the Board hearing in June 2012, he asserted that all of his service-connected disabilities, which include sleep apnea, urinary incontinence, hypertension, fecal incontinence, degenerative changes of the thoracic and lumbar spine, gastric ulcer disease, PFB, peripheral neuropathy of both lower extremities, the residuals of left and right ankle sprains, right and left facial scars, right and left carpal tunnel syndrome, and erectile dysfunction, all contribute to the development of his depression.  While an opinion regarding a relationship with the Veteran's facial scars has been obtained by the RO, no opinion regarding whether any of his other service-connected disabilities cause or aggravate his depression has been obtained.  The Board finds that the requirements for a VA examination regarding these contentions have been met.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).  

Accordingly, the issues of TDIU and service connection for depression (as secondary to service-connected disabilities) are REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to undergo a VA mental disorders examination to ascertain the current nature and etiology any psychiatric disability.  After a review of the documents, history, and examination of the Veteran, the examiner should be requested to render the following opinions:

a.  Is it at least as likely as not (probability 50 percent of more) that any acquired psychiatric disability is caused by any of the Veteran's service-connected disabilities?  (The service-connected disabilities are sleep apnea, urinary incontinence, hypertension, fecal incontinence, degenerative changes of the thoracic and lumbar spine, gastric ulcer disease, PFB, peripheral neuropathy of both lower extremities, the residuals of left and right ankle sprains, right and left facial scars, right and left carpal tunnel syndrome, and erectile dysfunction).

b.  Is it at least as likely as not (probability 50 percent of more) that any acquired psychiatric disability is aggravated (permanently worsened in severity) by any service-connected disability?  The examiner should be requested to specifically discuss the Veteran's contentions related to the etiology of his depression.  

The relevant document in the claims folder should be made available for review in connection with this examination.  The examiner should provide a rationale for all conclusions reached.  

2.  Thereafter, the RO/AMC should readjudicate the issue of service connection for depression (including as secondary to service-connected disabilities) and adjudicate the issue of TDIU.  If either determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


